ORDER *
The memorandum disposition filed on November 14, 2005 is amended to add the following numbered paragraph on page 3:
6. The record does not reflect that the district court was of the view that it lacked authority to grant a downward departure. In such a circumstance, we lack jurisdiction to review the denial of a downward departure. See United, States v. Govan, 152 F.3d 1088,1095 (9th Cir.1998).
With this amendment, Appellant’s petition for panel rehearing filed on December 9, 2005, is DENIED.
No further filings will be accepted in this case.

 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.